NO. 07-12-00468-CR, 07-12-00469-CR

                             IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                  DECEMBER 12, 2012


                          KEELY MARIE MCCOY, APPELLANT

                                            v.

                          THE STATE OF TEXAS, APPELLEE


               FROM THE 320TH DISTRICT COURT OF POTTER COUNTY;

           NO. 65,022-D, 65-023-D; HONORABLE DON R. EMERSON, JUDGE


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                               ON MOTION TO DISMISS


       Appellant, Keely Marie McCoy, filed Notice of Appeal to appeal a judgment

convicting her for the offense of delivery of a controlled substance, 1 and sentence of ten

years confinement in the Institutional Division of the Texas Department of Criminal

Justice. Appellant’s counsel filed a Motion to Dismiss Appeal on November 30, 2012.


       Because the motion meets the requirements of Texas Rule of Appellate

Procedure 42.2(a), and this Court has not delivered its decision prior to receiving it, the



       1
           See TEX. HEALTH & SAFETY CODE ANN. § 418.112(c) (West 2010).
motion is hereby granted and the appeal is dismissed. Having dismissed the appeal at

appellant=s request, no motion for rehearing will be entertained and our mandate will

issue forthwith.




                                                    Mackey K. Hancock
                                                        Justice


Do not publish.




                                         2